Citation Nr: 1620149	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 2009 for the grant of service connection of right fifth toe amputation.

2.  Entitlement to an effective date prior to July 24, 2009 for the grant of service connection of left fifth toe amputation.

3.  Entitlement to a compensable initial evaluation of hammer toe deformity of the left foot.

4.  Entitlement to a compensable initial evaluation of hammer toe deformity of the right foot.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities.

6.  Entitlement to service connection for service connection for a right knee disability, to include as secondary service-connected bilateral foot disabilities.

7.  Entitlement to service connection for service connection for a left knee disability, to include as secondary to service-connected bilateral foot disabilities.

8.  Entitlement to service connection for a neurological condition of the lower extremities, to include as secondary to service-connected bilateral foot disabilities.

9.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected bilateral foot disabilities.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and a February 2011 rating decision of the RO in Cleveland, Ohio.  Jurisdiction rests with the RO in Waco, Texas as the Veteran resides within this jurisdiction.  The October 2010 rating decision addressed all issues except entitlement to increased initial evaluations for a hammer toe deformities of the left foot and right foot, as such was granted service connection in the February 2011 rating decision.

The Board has characterized the Veteran's claim of service connection for depression more broadly to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran filed a notice of disagreement, based on the October 2010 rating decision for the issues of entitlement to an initial evaluation in excess of 20 percent for amputation of right fifth toe, entitlement to an initial evaluation in excess of 20 percent for evaluation of amputation of left fifth toe, entitlement to service connection for a right hand disability and entitlement to service connection for a eft hand disability.  However, as the Veteran did not perfect an appeal as to these issues, they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).

The Veteran requested a hearing before the Board in his November 2013 substantive appeal which perfected all issues except entitlement to an effective date prior to July 24, 2009 for the grant of service connection of left fifth toe amputation.  In October 2015, the Veteran's representative withdrew the request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2015).

Additional evidence, specifically a December 2013 foot miscellaneous disability benefit questionnaire was associated with the record subsequent to the most recent, October 2013 statement of the case issued for all issues except entitlement to an effective date prior to July 24, 2009 for the grant of service connection of left fifth toe amputation, which was addressed in a subsequent July 2014 statement of the case.  Neither the Veteran nor his representative waived review of this additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  Additionally, in February 2016, the Veteran's representative submitted additional evidence and waived review of such by the AOJ.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeals for the relevant issues were all filed after February 2, 2013, and the Board interprets such exception as applying only to evidence submitted by the Veteran.  As the record reflects that the additional evidence was submitted by the Veteran and not developed by VA, a remand for AOJ consideration of such is not warranted. 

The issues of entitlement to an effective date prior to July 24, 2009 for the grant of service connection of left fifth toe amputation and right fifth toe amputation, entitlement to a compensable initial evaluation of hammer toe deformity of the right foot and the left foot, entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disabilities, entitlement to service connection for service connection for a right knee and left knee disability, to include as secondary to service-connected bilateral foot disabilities, entitlement to service connection for a neurological condition of the lower extremities, to include as secondary to service-connected bilateral foot disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disability, currently diagnosed as major depression, is proximately due to, or the result of, the Veteran's service-connected bilateral foot disabilities.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disability, currently diagnosed as major depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board grants service connection for an acquired psychiatric disorder, diagnosed as major depression.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist is rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In his January 2010 claim, the Veteran's representative asserted that service connection for depression was warranted as secondary to a bilateral foot condition.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for amputation, fifth toe of left foot and amputation, fifth toe of right foot, was granted in an October 2010 rating decision and as noted above, service connection for a hammer toe deformities of the left foot and right foot, was granted in a February 2011 rating decision.

The Veteran satisfies the existence of present disability service connection element with regard to an acquired psychiatric disability.  A September 2010 VA mental conditions examination report diagnosed depressive disorder.  A June 2012 VA treatment record diagnosed depression, not otherwise specified.  An April 2012 VA treatment record noted a chief complaint of depression.  Continuing medication for depression was noted in September 2011, November 2012 and May 2012 VA treatment records.  A December 2015 private examiner diagnosed major depression.  Thus, the Board finds that current disability, most recently diagnosed as major depression, has been demonstrated.

The September 2010 VA examiner opined it was less likely than not that the Veteran's depression was related to bilateral hammertoe deformities with toe amputation as the Veteran indicated that the depression started with the loss of his job while his foot disabilities had been longstanding.  The September 2010 VA examiner's opinion tends to weigh against the claim; however, notably, the September 2010 VA examiner rationale does not adequately address why depression could not onset after longstanding foot disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the September 2010 VA examiner did not address if the Veteran's foot disabilities also led to the loss of his employment.  This was asserted by a December 2015 private examiner who reported the Veteran last worked in 2007 as a truck driver until he lost his job because of problems with his feet, including that he lost his ability to drive because he could not feel the control pedals with his feet.  

Moreover, the December 2015 private examiner opined it was more likely than not that the Veteran's depression was linked to his service-connected physical disability, by way of chronic severe pain in his feet and legs, which precluded gainful employment.  While the Board acknowledges the December 2015 examiner also linked the Veteran's depression to a leg disability, and the Veteran is not currently service connected for such, the Board also finds the December 2015 opinion is persuasive the examiner did indeed link the Veteran's depression to the Veteran's service-connected foot disabilities.  Thus, the Board accords the December 2015 private examination report sufficient evidentiary weight to substantiate the claim.

At the least, the evidence raises reasonable doubt as to whether the Veteran's major depression is proximately due to, or caused by, his service-connected bilateral foot disabilities.  When resolving doubt in the Veteran's favor, the Board finds that the Veteran's major depression is in fact proximately due to, or caused by, to his service-connected bilateral foot disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that service connection for glaucoma is warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depression, as proximately due to, or caused by, service-connected bilateral foot disabilities, is granted.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination specific to his hammer toe deformity of the left foot and hammer toe deformity of the right foot was conducted in May 2012.  In a July 2012 statement, the Veteran indicated that his symptoms have worsened and that x-rays revealed full hammertoes.  Thus, as the severity of the Veteran's hammer toe deformity of the left foot and hammer toe deformity of the right foot may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination for hammer toe deformity of the left foot and hammer toe deformity of the right foot, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A September 2010 VA examiner stated there was no evidence of any chronic neurological disability involving the Veteran legs.  However, a March 2014 foot miscellaneous disability benefit questionnaire noted poor balance due to painful neuropathy as well as a lack of sweat glands due to neuropathy, and a lack of light touch and the ability to determine temperature changes.  Moreover, such is intertwined with the Veteran's knee claim as a September 2011 VA treatment record stated the Veteran had neuropathy in both of his legs and that his major complaint was his leg pain, which felt like electric shocks that started in his feet and progressed to above his knees.  Additionally, a July 2012 VA treatment record, documented, the Veteran in part, described a constant burning pain from the top of his feet anteriorly to his knees with numbness.  The July 2012 VA treatment record also found no electrodiagnostic evidence of neuropathy; however, this study was also limited due to poor patient tolerance and technical issues.  Thus, the Board finds a remand is warranted to obtain another examination entitlement to service connection for a neurological condition of the lower extremities, to include the bilateral knees, for the reasons detailed above.  Id.

A March 2011 decision from the Social Security Administration (SSA) noted the Veteran alleged that he was unable to work, in pertinent part, due to, hammertoes, nerve problems with his legs, and lower back pain.  The record reflects the Veteran's representative, in January 2013, provided a compact disc of SSA records to VA, which was scanned into Virtual VA.  However, the scanned document does not contain actual records but only contains a summary of evidence.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

In light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the VA North Texas Health Care System in February 2013, and which were associated with the record in August 2013.  Thus, on remand, updated VA treatment records from the VA North Texas Health Care System, to include all associate outpatient clinics, since February 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).  When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities. 38 C.F.R. § 4.16(b).  

The Veteran does not currently meet the schedular criteria; however, such may change in light of the grant of the claim for depression in the decision above.  In that vein, the December 2015 private examiner stated in part, the Veteran had been unable to work or find employment for several years because of his toe and distal foot bone amputations, chronic pain, and mental confusion, and had fallen into a chronic state of depression.  Nonetheless, the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance as the RO first must submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, this claim must be remanded in order to allow for such submission, if warranted after the assignment of the evaluation for depression.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA North Texas Health Care System, to include all associate outpatient clinics, February 2013, and associate these records with the claims folder.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determinations. 

3.  Thereafter, provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected hammer toe deformity of the left foot and hammer toe deformity of the right foot.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed neurological disability involving the Veteran's legs and/or bilateral knee.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed neurological disability involving the Veteran's legs and/or bilateral knee began in service, was caused by service, or is otherwise etiologically related to active service? 

If the answer to the above question is no, then is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed neurological disability involving the Veteran's legs and/or bilateral knee, was caused or aggravated by the Veteran's service-connected bilateral foot disabilities? 

A complete rationale should be provided for any medical opinion offered.

5.  If warranted, after the assignment of the evaluation for depression, refer the case to Compensation Service for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis.

6.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


